NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted May 21, 2009*
                                   Decided May 22, 2009

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            JOHN L. COFFEY, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

No. 08‐2058

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of
                                                    Illinois, Eastern Division.
       v.
                                                    No. 05 CR 921
RICHARD E. WARREN,
     Defendant‐Appellant.                           Elaine E. Bucklo 
                                                    Judge.

                                         O R D E R

       Richard Warren used a classic Ponzi scheme in trying to defraud a hedge fund out of
$25 million.  The fund manager jumped at the chance to earn a return of 80 to 100 percent in
a few weeks by investing in what Warren described as a no‐risk program overseen by the
Federal Reserve.  The fund got its money back only after federal investigators intervened. 



       *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See 
Fed. R. App. P. 34(a)(2).
No. 08‐2058                                                                               Page 2

Eventually a jury found Warren guilty on 11 counts of wire fraud, see 18 U.S.C. § 1343, and
the district court sentenced him to a total of 200 months in prison.   Warren, who is pro se,
argues in this direct appeal that the district court lacked both personal and subject‐matter
jurisdiction because he is a “citizen of GOD’s Kingdom and not of Earth.”  He made the
same frivolous argument 42 times in papers filed in the district court, to no avail.  District
courts have subject‐matter jurisdiction over any indictment charging a federal crime, 18
U.S.C. § 3231; United States v. Roberts, 534 F.3d 560, 568 (7th Cir. 2008); United States v.
Hernandez, 330 F.3d 964, 977‐78 (7th Cir. 2003), as well as personal jurisdiction over any
defendant brought before the court to answer an indictment, United States v. Burke, 425 F.3d
400, 408 (7th Cir. 2005); United States v. Jones, 938 F.2d 1425, 1428 n. 6 (7th Cir. 1993).  And
since Warren raises no other challenge to his convictions or sentence, the judgment of the
district court is

                                                                                    AFFIRMED.